Exhibit 10.8

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of March 26, 2014,
by and between IMPAC Mortgage Corp., a California corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.                             LINE OF CREDIT.

 

(a)                    Line of Credit.  Subject to the terms and conditions of
this Agreement, Bank hereby agrees to make advances to Borrower from time to
time up to and including June 1, 2014, not to exceed at any time the aggregate
principal amount of Four Million Dollars ($4,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of March 26, 2014 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.

 

(b)                    Borrowing and Repayment.  Borrower may from time to time
during the term of the Line of Credit borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

 

SECTION 1.2.                             INTEREST/FEES.

 

(a)                    Interest.  The outstanding principal balance of each
credit subject hereto shall bear interest at the rate of interest set forth in
each promissory note or other instrument or document executed in connection
therewith.

 

(b)                    Computation and Payment.  Interest shall be computed on
the basis of a 360-day year, actual days elapsed.  Interest shall be payable at
the times and place set forth in each promissory note or other instrument or
document required hereby.

 

SECTION 1.3.                             COLLECTION OF PAYMENTS.  Borrower
authorizes Bank to collect all principal, interest and fees due under each
credit subject hereto by debiting Borrower’s deposit account number 4121758262
with Bank, or any other deposit account maintained by Borrower with Bank, for
the full amount thereof.  Should there be insufficient funds in any such deposit
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower.

 

1

--------------------------------------------------------------------------------


 

SECTION 1.4.                             GUARANTIES.  The payment and
performance of all indebtedness and other obligations of Borrower to Bank shall
be guaranteed jointly and severally by Integrated Real Estate Service Corp.
(“Integrated”), and Impac Mortgage Holdings, Inc. (“Impac”), as evidenced by and
subject to the terms of guaranties in form and substance satisfactory to Bank.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.                             LEGAL STATUS.  Borrower is a
corporation, duly organized and existing and in good standing under the laws of
California, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

 

SECTION 2.2.                             AUTHORIZATION AND VALIDITY.  This
Agreement and each promissory note, contract, instrument and other document
required hereby or at any time hereafter delivered to Bank in connection
herewith (collectively, the “Loan Documents”) have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms.

 

SECTION 2.3.                             NO VIOLATION.  The execution, delivery
and performance by Borrower of each of the Loan Documents do not violate any
provision of any law or regulation, or contravene any provision of the Articles
of Incorporation or By-Laws of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.

 

SECTION 2.4.                             LITIGATION.  There are no pending, or
to the best of Borrower’s knowledge threatened, actions, claims, investigations,
suits or proceedings by or before any governmental authority, arbitrator, court
or administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.                             CORRECTNESS OF FINANCIAL STATEMENT. 
The annual financial statement of Borrower dated December 31, 2013, and all
interim financial statements delivered to Bank since said date, true copies of
which have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower,
(b) disclose all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with generally accepted accounting principles consistently applied. 
Since the dates of such financial statements there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.6.                             INCOME TAX RETURNS.  Borrower has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year.

 

SECTION 2.7.                             NO SUBORDINATION.  There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower’s obligations subject to this Agreement to any other
obligation of Borrower.

 

SECTION 2.8.                             PERMITS, FRANCHISES.  Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law.

 

SECTION 2.9.                             ERISA.  Borrower is in compliance in
all material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); Borrower has not violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by
Borrower (each, a “Plan”); no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

SECTION 2.10.                      OTHER OBLIGATIONS.  Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

SECTION 2.11.                      ENVIRONMENTAL MATTERS.  Except as disclosed
by Borrower to Bank in writing prior to the date hereof, Borrower is in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time.  None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.  Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.

 

SECTION 2.12.                      COMPLIANCE WITH FINANCE LAWS.  Borrower is in
compliance, in all material respects, with all laws regulations and directives
with respect to credit and finance, including the California Unruh Act,
California Civil code Sections 1799.90 et seq., the Federal Truth in Lending Act
and the Federal Equal Credit Act, all as may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS

 

SECTION 3.1.                             CONDITIONS OF INITIAL EXTENSION OF
CREDIT.  The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:

 

(a)                    Approval of Bank Counsel.  All legal matters incidental
to the extension of credit by Bank shall be satisfactory to Bank’s counsel.

 

(b)                    Documentation.  Bank shall have received, in form and
substance satisfactory to Bank, each of the following, duly executed:

 

(i)                        This Agreement and each promissory note or other
instrument or document required hereby.

(ii)                           Certificate of Incumbency (3).

(iii)                          Corporate Resolution: Continuing Guaranty (2).

(iv)                         Corporate Resolution: Borrowing.

(v)                        Continuing Guaranty from each guarantor listed in
Section 1.4 hereof.

(vi)                         Such other documents as Bank may require under any
other Section of this Agreement.

 

(c)                     Financial Condition.  There shall have been no material
adverse change, as determined by Bank, in the financial condition or business of
Borrower or any guarantor hereunder, if any, nor any material decline, as
determined by Bank, in the market value of any collateral required hereunder or
a substantial or material portion of the assets of Borrower or any such
guarantor, if any.

 

(d)                    Insurance.  Borrower shall have delivered to Bank
evidence of insurance coverage, in form, substance, amounts, covering risks and
issued by companies satisfactory to Bank, and where required by Bank, with
lender loss payable endorsements in favor of Bank.

 

(e)                     Compliance Certificate.  Borrower’s chief financial
officer shall have delivered to Bank such compliance certificate as Bank may
require.

 

SECTION 3.2.                             CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank’s satisfaction of
each of the following conditions:

 

(a)                    Compliance.  The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

4

--------------------------------------------------------------------------------


 

(b)                    Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.                             PUNCTUAL PAYMENTS.  Punctually pay all
principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.

 

SECTION 4.2.                             ACCOUNTING RECORDS.  Maintain adequate
books and records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower.

 

SECTION 4.3.                             FINANCIAL STATEMENTS.  Provide to Bank
all of the following, in form and detail satisfactory to Bank:

 

(a)                    not later than 90 days after and as of the end of each
fiscal year, an audited financial statement of Borrower, prepared by a certified
public accountant acceptable to Bank, to include balance sheet, income statement
and statement of cash flow, and within 30 days after filing, but in no event
later than each November 15, copies of Borrower’s filed federal income tax
returns for such year;

 

(b)                    not later than 45 days after and as of the end of each
fiscal quarter, a financial statement of Borrower, prepared by Borrower, to
include balance sheet, income statement and statement of cash flow;

 

(c)                     within 30 days after filing, but in no event later than
each November 15, copies of each such guarantor’s filed federal income tax
returns for such year;

 

(d)                    not later than 15 days after the end of each fiscal
quarter, copies of Integrated and its subsidiaries’ current deposit, brokerage
and other account statements for accounts containing Unencumbered Liquid Assets
(as defined below), together with such information as Bank may require to
determine Borrower’s and Integrated and its subsidiaries’ compliance with the
terms of this Agreement.

 

(e)                     from time to time such other information as Bank may
reasonably.

 

SECTION 4.4.                             COMPLIANCE.  Preserve and maintain all
licenses, permits, governmental approvals, rights, privileges and franchises
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower’s
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.5.                             INSURANCE.  Maintain and keep in force,
for each business in which Borrower is engaged, insurance of the types and in
amounts customarily carried in similar lines of business, including but not
limited to fire, extended coverage, public liability, flood, and, if required,
seismic property damage and workers’ compensation, with all such insurance
carried with companies and in amounts satisfactory to Bank, and deliver to Bank
from time to time at Bank’s request schedules setting forth all insurance then
in effect, together with a lender’s loss payee endorsement for all such
insurance naming Bank as a lender loss payee.

 

SECTION 4.6.                             FACILITIES.  Keep all properties useful
or necessary to Borrower’s business in good repair and condition, and from time
to time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.                             TAXES AND OTHER LIABILITIES.  Pay and
discharge when due any and all indebtedness, obligations, assessments and taxes,
both real or personal, including without limitation federal and state income
taxes and state and local property taxes and assessments, except (a) such as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and (b) for which Borrower has made provision, to Bank’s satisfaction, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

 

SECTION 4.8.                             LITIGATION.  Promptly give notice in
writing to Bank of any litigation pending or threatened against Borrower with a
claim in excess of $500,000.00.

 

SECTION 4.9.                             FINANCIAL CONDITION.  Maintain
Borrower’s financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein and except for the fact
that, for the purposes of this Section 4.9, Borrower’s financial condition shall
not be consolidated with Integrated, Impac or any other entity):

 

(a)                    Net income after taxes not less than $1.00 on an annual
basis, determined as of each fiscal year end, and pre-tax profit not less than
$1.00 on a quarterly basis, determined as of each fiscal quarter end.

 

SECTION 4.10.                      NOTICE TO BANK.  Promptly (but in no event
more than five (5) days after the occurrence of each such event or matter) give
written notice to Bank in reasonable detail of:  (a) the occurrence of any Event
of Default, or any condition, event or act which with the giving of notice or
the passage of time or both would constitute an Event of Default; (b) any change
in the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
property.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.11.                     GUARANTOR OR OTHER THIRD PARTY LIQUIDITY. 
Cause Integrated and its wholly-owned subsidiaries to maintain, on a combined
basis, measured quarterly, Unencumbered Liquid Assets with Bank and/or an
affiliate of Bank with an aggregate fair market value not at any time less than
Five Million Five Hundred Eighty-Five Thousand Dollars ($5,585,000.00).  As used
herein, “Unencumbered Liquid Assets” shall mean cash, cash equivalents and/or
publicly traded/quoted marketable securities acceptable to Bank in its sole
discretion, free of any lien or other encumbrance. Retirement account assets may
not be included in the determination of the amount of Unencumbered Liquid
Assets.

 

SECTION 4.12.                      FINANCE REGULATIONS.  Comply, in all material
respects, with all laws, regulations and directives with respect to finance,
including the California Unruh Act, California Civil Code Sections 1799.90 et
seq., the Federal Trust in Lending Act of the Federal Equal Credit Act, all may
be amended from time to time.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

SECTION 5.1.                             USE OF FUNDS.  Use any of the proceeds
of any credit extended hereunder except for the purposes stated in Article I
hereof.

 

SECTION 5.2.                             CAPITAL EXPENDITURES.  Make any
additional investment in fixed assets in any fiscal year in excess of an
aggregate of $1,500,000.00.

 

SECTION 5.3.                             LEASE EXPENDITURES.  Incur operating
lease expense in any fiscal year in excess of an aggregate of $3,000,000.00.

 

SECTION 5.4.                             OTHER INDEBTEDNESS.  Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, (b) any other liabilities of Borrower existing
as of, and disclosed to Bank prior to, the date hereof and (c) borrowing
hereafter by Borrower from Alliance Bank, Customers Bank, Everbank, and Credit
Suisse (collectively, the “Existing Mortgage lenders”) under the mortgage —
warehouse lines which are in place between Borrower and each of the Existing
Mortgage Lenders as of the date hereof (the “Mortgage Credit Lines”).

 

SECTION 5.5.                             MERGER, CONSOLIDATION, TRANSFER OF
ASSETS.  Merge into or consolidate with any other entity; make any substantial
change in the nature of Borrower’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s assets except in the ordinary course of its business.

 

SECTION 5.6.                             GUARANTIES.  Guarantee or become liable
in any way as surety, endorser (other than as endorser of negotiable instruments
for deposit or collection in the ordinary course of business), accommodation
endorser or otherwise for, nor pledge or hypothecate any assets of Borrower as
security for, any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.7.                             LOANS, ADVANCES, INVESTMENTS.  Make any
loans or advances to or investments in any person or entity, except (a) any of
the foregoing existing as of, and disclosed to Bank prior to, the date hereof,
and (b) loans made hereafter by Borrower to its affiliates in the ordinary
course of business, so long as the outstanding principal balance of loans made
by Borrower to its affiliates does not exceed $7,000,000.00 in the aggregate at
any time.

 

SECTION 5.8.                             DIVIDENDS, DISTRIBUTIONS.  Declare or
pay any dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrower’s stock now or hereafter
outstanding.

 

SECTION 5.9.                             PLEDGE OF ASSETS.  Mortgage, pledge,
grant or permit to exist a security interest in, or lien upon, all or any
portion of Borrower’s assets now owned or hereafter acquired, except any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof, including without limitation the security
interests granted by Borrower to the Existing Mortgage Lenders to secure the
Mortgage Credit Lines.  Nothing herein is intended to obligate Bank to
(i) subordinate any right of Bank to any rights of any of the Existing Mortgage
Lenders with respect to any deposit account or other type of account maintained
by Borrower with Bank, or (ii) enter into any control agreement with any of the
Existing Mortgage Lenders with respect to any such account.

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.                             The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:

 

(a)                    Borrower shall fail to pay when due any principal,
interest, fees or other amounts payable under any of the Loan Documents.

 

(b)                    Any financial statement or certificate furnished to Bank
in connection with, or any representation or warranty made by Borrower or any
other party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

 

(c)                     Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this section 6.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of twenty (20) days from its
occurrence.

 

(d)                    Any default in the payment or performance of any
obligation, or any defined event of default, under the terms of any contract,
instrument or document (other than any of the Loan Documents) pursuant to which
Borrower, any guarantor hereunder or any general partner or joint venturer in
Borrower if a partnership or joint venture (with each such guarantor, general
partner and/or joint venturer referred to herein as a “Third Party Obligor”) has
incurred any debt or other liability to any person or entity, including Bank.

 

8

--------------------------------------------------------------------------------


 

(e)                     Borrower or any Third Party Obligor shall become
insolvent, or shall suffer or consent to or apply for the appointment of a
receiver, trustee, custodian or liquidator of itself or any of its property, or
shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; Borrower or any Third Party
Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower or any Third Party Obligor shall file an answer admitting
the jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Third Party Obligor shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower or any Third
Party Obligor by any court of competent jurisdiction under the Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.

 

(f)                      The filing of a notice of judgment lien against
Borrower or any Third Party Obligor; or the recording of any abstract of
judgment against Borrower or any Third Party Obligor in any county in which
Borrower or such Third Party Obligor has an interest in real property; or the
service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower or any Third Party Obligor;
or the entry of a judgment against Borrower or any Third Party Obligor; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor.

 

(g)                     There shall exist or occur any event or condition that
Bank in good faith believes impairs, or is substantially likely to impair, the
prospect of payment or performance by Borrower, any Third Party Obligor, or the
general partner of either if such entity is a partnership, of its obligations
under any of the Loan Documents.

 

(h)                    The death or incapacity of Borrower or any Third Party
Obligor if an individual. The dissolution or liquidation of Borrower or any
Third Party Obligor if a corporation, partnership, joint venture or other type
of entity; or Borrower or any such Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or such Third Party Obligor.

 

(i)                        Any change in control of Borrower or any entity or
combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest).

 

SECTION 6.2.                             REMEDIES.  Upon the occurrence of any
Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly

 

 

9

--------------------------------------------------------------------------------


 

waived by Borrower; (b) the obligation, if any, of Bank to extend any further
credit under any of the Loan Documents shall immediately cease and terminate;
and (c) Bank shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security for any credit subject hereto and to exercise
any or all of the rights of a beneficiary or secured party pursuant to
applicable law.  All rights, powers and remedies of Bank may be exercised at any
time by Bank and from time to time after the occurrence of an Event of Default,
are cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.                             NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.

 

SECTION 7.2.                             NOTICES.  All notices, requests and
demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:

 

BORROWER:                  IMPAC Mortgage Corp.

19500 Jamboree Road

Irvine, CA 92612

 

BANK:                                                       WELLS FARGO BANK,
NATIONAL ASSOCIATION

MAC E2231-090

2030 Main Street, Suite 900

Irvine, CA 92614

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.                             COSTS, EXPENSES AND ATTORNEYS’ FEES. 
Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.4.                             SUCCESSORS, ASSIGNMENT.  This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties;
provided however, that Borrower may not assign or transfer its interests or
rights hereunder without Bank’s prior written consent.  Bank reserves the right
to sell, assign, transfer, negotiate or grant participations in all or any part
of, or any interest in, Bank’s rights and benefits under each of the Loan
Documents.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, any guarantor hereunder or the
business of such guarantor, if any, or any collateral required hereunder.

 

SECTION 7.5.                             ENTIRE AGREEMENT; AMENDMENT.  This
Agreement and the other Loan Documents constitute the entire agreement between
Borrower and Bank with respect to each credit subject hereto and supersede all
prior negotiations, communications, discussions and correspondence concerning
the subject matter hereof.  This Agreement may be amended or modified only in
writing signed by each party hereto.

 

SECTION 7.6.                             NO THIRD PARTY BENEFICIARIES.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.

 

SECTION 7.7.                             TIME.  Time is of the essence of each
and every provision of this Agreement and each other of the Loan Documents.

 

SECTION 7.8.                             SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

SECTION 7.9.                             INDEMNITY.  In addition to the payment
of costs and expenses pursuant to Section 7.3 above, Borrower hereby agrees to
indemnify and hold harmless Bank and the directors, officers, employees and
agents of and counsel to Bank (collectively “Indemnitees” and individually
“Indemnitee”) from and against any liabilities, obligations, losses, damages,
penalties, actions, causes of action, judgments, suits, claims, costs and
expenses of any kind of nature whatsoever, including without limitation the
reasonable fees, costs and expense of counsel to Indemnitees (including without
limitation allocated fees, costs and expenses of in-house counsel of Bank), in
connection with any administrative, investigative or judicial proceeding,
irrespective of whether such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against such Indemnitee, in any
manner relating to or arising out of this Agreement, any borrowings hereunder,
the use of intended use of the proceeds of any borrowings hereunder or
Borrower’s lending activities (collectively, “Indemnified Liabilities”);
provided, however, that Borrower’s obligations to Indemnitees under this
paragraph shall not extend to any losses, damages, liabilities, actions or
claims against any Indemnitee arising as a result of the gross negligence of
willful misconduct of such Indemnitee.  Borrower shall make all payments
required to be made under this Section 7.9 promptly upon demand by Bank.  The
obligations of Borrower under this Section 7.9 shall survive the termination of
this Agreement and the discharge of Borrower’s other obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.10.                      NON-LIABILITY OF BANK.  The relationship
between Borrower and Bank is, and shall at all times remain, solely that of
Borrower and lender.  Bank shall not under any circumstance be construed to be a
partner or joint venture of Borrower.  Bank shall not under any circumstance be
deemed to be in a fiduciary relationship with Borrower or to owe any fiduciary
duty to Borrower.  Bank does not undertake or assume any responsibility or duty
to Borrower to review, inspect supervise, pass judgment upon or inform Borrower
of any matter in connection with Borrower’s loan agreements with its customers,
Borrower’s other property or the operations of Borrower.  Any review,
inspection, supervision, exercise of judgment or supply of information
undertaken by Bank in connection with any such matter is solely for the
protection of Bank, and Borrower is not entitles to rely thereon.  Nothing
contained herein shall be deemed an assumption by Bank of any obligations of
Borrower to any of its customers.

 

SECTION 7.11.                      COUNTERPARTS.  This Agreement may be executed
in any number of counterparts, each of which when executed and delivered shall
be deemed to be an original, and all of which when taken together shall
constitute one and the same Agreement.

 

SECTION 7.12.                      GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

SECTION 7.13.                      ARBITRATION.

 

(a)                    Arbitration.  The parties hereto agree, upon demand by
any party, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
in any way arising out of or relating to (i) any credit subject hereto, or any
of the Loan Documents, and their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.

 

(b)                    Governing Rules.  Any arbitration proceeding will
(i) proceed in a location in California selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms

 

12

--------------------------------------------------------------------------------


 

and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)                     No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

 

(d)                    Arbitrator Qualifications and Powers.  Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00.  Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations.  The arbitrator will be
a neutral attorney licensed in the State of California or a neutral retired
judge of the state or federal judiciary of California, in either case with a
minimum of ten years experience in the substantive law applicable to the subject
matter of the dispute to be arbitrated.  The arbitrator will determine whether
or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim.  In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication.  The arbitrator
shall resolve all disputes in accordance with the substantive law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award.  The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

(e)                     Discovery.  In any arbitration proceeding, discovery
will be permitted in accordance with the Rules.  All discovery shall be
expressly limited to matters directly relevant to the dispute being arbitrated
and must be completed no later than 20 days before the hearing date.  Any
requests for an extension of the discovery periods, or any discovery disputes,
will be subject to final determination by the arbitrator upon a showing that the
request for discovery is essential for the party’s presentation and that no
alternative means for obtaining information is available.

 

(f)                      Class Proceedings and Consolidations.  No party hereto
shall be entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

13

--------------------------------------------------------------------------------


 

(g)                     Payment Of Arbitration Costs And Fees.  The arbitrator
shall award all costs and expenses of the arbitration proceeding.

 

(h)                    Real Property Collateral; Judicial Reference. 
Notwithstanding anything herein to the contrary, no dispute shall be submitted
to arbitration if the dispute concerns indebtedness secured directly or
indirectly, in whole or in part, by any real property unless (i) the holder of
the mortgage, lien or security interest specifically elects in writing to
proceed with the arbitration, or (ii) all parties to the arbitration waive any
rights or benefits that might accrue to them by virtue of the single action
rule statute of California, thereby agreeing that all indebtedness and
obligations of the parties, and all mortgages, liens and security interests
securing such indebtedness and obligations, shall remain fully valid and
enforceable.  If any such dispute is not submitted to arbitration, the dispute
shall be referred to a referee in accordance with California Code of Civil
Procedure Section 638 et seq., and this general reference agreement is intended
to be specifically enforceable in accordance with said Section 638.  A referee
with the qualifications required herein for arbitrators shall be selected
pursuant to the AAA’s selection procedures.  Judgment upon the decision rendered
by a referee shall be entered in the court in which such proceeding was
commenced in accordance with California Code of Civil Procedure Sections 644 and
645.

 

(i)                        Miscellaneous.  To the maximum extent practicable,
the AAA, the arbitrators and the parties shall take all action required to
conclude any arbitration proceeding within 180 days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

(j)                       Small Claims Court.  Notwithstanding anything herein
to the contrary, each party retains the right to pursue in Small Claims Court
any dispute within that court’s jurisdiction.  Further, this arbitration
provision shall apply only to disputes in which either party seeks to recover an
amount of money (excluding attorneys’ fees and costs) that exceeds the
jurisdictional limit of the Small Claims Court.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

IMPAC MORTGAGE CORP.

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin K. Boyle

 

TODD R. TAYLOR,

 

 

ERIN K. BOYL,

 

EVP, CFO, SECRETARY, TREASURER

 

 

VICE PRESIDENT

 

15

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 1, 2014, by and between IMPAC MORTGAGE CORP., a California corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 26, 2014, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                      Section 1.1. (a) is hereby amended by
deleting “June 1, 2014” as the last day on which Bank will make advances under
the Line of Credit, and by substituting for said date “June 1, 2015,” with such
change to be effective upon the execution and delivery to Bank of a promissory
note dated as of June 1, 2014 (which promissory note shall replace and be deemed
the Line of Credit Note defined in and made pursuant to the Credit Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change.

 

2.                                      Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

3.                                      Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

IMPAC MORTGAGE CORP.

 

NATIONAL ASSOCIATION

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin K. Boyle

 

TODD R. TAYLOR,

 

 

ERIN K. BOYL,

 

EVP, CFO, SECRETARY, TREASURER

 

 

VICE PRESIDENT

 

16

--------------------------------------------------------------------------------


 

REVOLVING LINE OF CREDIT NOTE

 

$4,000,000.00

Irvine, California

 

June 1, 2014

 

FOR VALUE RECEIVED, the undersigned IMPAC MORTGAGE CORP. (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at MAC E2231-090, 2030 Main Street, Suite 900, Irvine, California 92614,
or at such other place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of Four Million Dollars ($4,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)                                 “Daily One Month LIBOR” means, for any day,
the rate of interest equal to LIBOR then in effect for delivery for a one
(1) month period.

 

(b)                                 “LIBOR” means the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01
page (or any successor page) at approximately 11:00 a.m., London time, or, for
any day not a London Business Day, the immediately preceding London Business Day
(or if not so reported, then as determined by Bank from another recognized
source or interbank quotation).

 

(c)                                  “London Business Day” means any day that is
a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

INTEREST:

 

(a)                                 Interest.  The outstanding principal balance
of this Note shall bear interest (computed on the basis of a 360-day year,
actual days elapsed) at a fluctuating rate per annum determined by Bank to be
three and one half percent (3.50%) above Daily One Month LIBOR in effect from
time to time.  Bank Is hereby authorized to note the date and interest rate
applicable to this Note and any payments made thereon on Bank’s books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted.

 

(b)                                 Taxes and Regulatory Costs.  Borrower shall
pay to Bank immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (ii) costs, expenses and liabilities arising from or in connection with
reserve percentages prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), assessment rates imposed
by the Federal Deposit insurance Corporation, or similar requirements or costs
imposed by any domestic or foreign governmental authority or

 

17

--------------------------------------------------------------------------------


 

resulting from compliance by Bank with any request or directive (whether or not
having the force of law) from any central bank or other governmental authority
and related in any manner to LIBOR.  In determining which of the foregoing are
attributable to any LIBOR option available to Borrower hereunder, any reasonable
allocation made by Bank among its operations shall be conclusive and binding
upon Borrower.

 

(c)                                  Payment of Interest.  interest accrued on
this Note shall be payable on the last day of each month, commencing June 30,
2014.

 

(d)                                 Default Interest.  From and after the
maturity date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, or at Bank’s
option upon the occurrence, and during the continuance of an Event of Default,
the outstanding principal balance of this Note shall bear interest at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.

 

BORROWING AND REPAYMENT;

 

(a)                                 Borrowing and Repayment.  Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on June 1, 2015.

 

(b)                                 Advances.  Advances hereunder, to the total
amount of the principal sum stated above, may be made by the holder at the oral
or written request of (i) TODD R. TAYLOR, KATHY HANCOCK or LINDA KALOCSAY, any
one acting alone, who are authorized to request advances and direct the
disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
to have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

 

(c)                                  Application of Payments.  Each payment made
on this Note shall be credited first, to any interest then due and second, to
the outstanding principal balance hereof.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 26, 2014,
as amended from time to time (the “Credit Agreement”).  Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.

 

18

--------------------------------------------------------------------------------


 

MISCELLANEOUS;

 

(a)                                 Remedies.  Upon the occurrence of any Event
of Default, the holder of this Note, at the holder’s option, may declare ail
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

(b)                                 Obligations Joint and Several.  Should more
than one person or entity sign this Note as a Borrower, the obligations of each
such Borrower shall be joint and several.

 

(c)                                  Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

IMPAC MORTGAGE CORP.

 

By:

/s/ Todd R. Taylor

 

 

TODD R. TAYLOR,

 

 

EVP, CFO, SECRETARY & TREASURER

 

 

19

--------------------------------------------------------------------------------